           Case 2:19-cv-12655-JCZ-MBN Document 12 Filed 01/02/20 Page 1 of 1



                                             UNITED STATES DISTRICT COURT

                                            EASTERN DISTRICT OF LOUISIANA

PETER HANSCHE              *                                                    CIVIL ACTION
                           *
versus                     *                                                    NO. 19-12655
                           *
CITY OF NEW ORLEANS and    *                                                    SECTION “A”
LT. JIMMIE TURNER          *                                                    JUDGE ZAINEY
                           *
                           *                                                    MAGISTRATE DIVISION “5”
                           *                                                    MAGISTRATE JUDGE NORTH
 ************************* *

                                                                        ORDER

            Considering the foregoing Motion for Extension of Time:

            IT IS HEREBY ORDERED that the request by Defendant, Lt. Jimmie Turner, for a 21 day

extension of time within which to plead or otherwise respond to the Complaint herein, up to and

including January 23, 2019 is GRANTED .

                                                       January
                                        2nd day of ______________,
            New Orleans, Louisiana this ____                       2020.



                                                                        __________________________________________
                                                                            UNITED STATES DISTRICT JUDGE




S:\CTA CORP CLIENTS\FOP.Turner, Jimmie\ORD.extension.CTA.12312019.wpd
